          Case 1:04-cr-05234-AWI Document 346 Filed 08/25/21 Page 1 of 2


1
     Carolyn D. Phillips #103045
     Attorney at Law
2
     P. O. Box 5622
3    Fresno, California 93755-5622
     559-248-9833
4
     Attorney for defendant Clifton Howard, III
5

6

7
                       IN THE UNITED STATES DISTRICT COURT IN AND FOR
8
                              THE EASTERN DISTRICT OF CALIFORNIA
9

10

11
     UNITED STATES OF AMERICA,                 )      Case No. 1:04-cr-05234 AWI
12                                             )
                          Plaintiff,           )      ORDER AUTHORIZING
13   v.                                        )      THE FILING OF DOCUMENTS
                                               )      UNDER SEAL
14   CLIFTON ELIAS HOWARD, III,                )
                                               )      (Local Rule 141)
15                         Defendant.          )
     ___________________________________       )
16

17
             The Court has received the Notice of Request to Seal Documents and Request to
18
     Seal Documents of Defendant Clifton Howard, III. The documents captioned Exhibit 2 to
19
     Defendant Howard’s Supplement in Support of Motion for Compassionate Release
20
     Under 18 U.S.C. § 3582(c)(10(A), attached as Exhibit “A” to the Request to Seal
21
     Documents, are ordered sealed and shall be filed and maintained under seal pending
22

23
     Proposed Order Authorizing The Filing Of Documents Under Seal; United States v. Howard,
24
     Case No. 1:04-cr-05234 AWI
          Case 1:04-cr-05234-AWI Document 346 Filed 08/25/21 Page 2 of 2


1
     further order of this Court of the order of any higher Court having jurisdiction over the
2
     matter.
3
     //
4

5
     //
6
     GOOD CAUSE APPEARING:
7

8
     IT IS SO ORDERED.
9
     Dated: August 25, 2021
10                                           SENIOR DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23
     Proposed Order Authorizing The Filing Of Documents Under Seal; United States v. Howard,
24
     Case No. 1:04-cr-05234 AWI
